Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-13, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonner (US 9,423,221).  Bonner (Fig 7) discloses a malfunction insert for a firearm that comprises a magazine, the malfunction insert comprising: a body comprising a concave surface (3 and/or 4) and a narrow end (at 5) extending to an opposite side of the body from the concave surface, wherein: the body is configured to be inserted into the magazine; and in use, the narrow end is configured to engage a feed lip (Fig 4) of the magazine while the concave surface engages an upper surface of a cartridge.

Claim(s) 8, 10, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerfin et al. (US 2018/0195843), hereinafter (“Gerfin”).  Gerfin (Fig 3B) discloses a malfunction insert for a firearm that comprises a magazine, the malfunction insert comprising: a narrow end (20) comprising a narrow edge; 8Docket No. 011B a concave surface .


Claim(s) 8, 9, 11, 12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schulz (US 2016/0245610).  Schulz discloses a device capable of being malfunction insert for a firearm that comprises a magazine, the malfunction insert comprising: a narrow end (140) comprising a narrow edge; 8Docket No. 011B a concave surface (110) disposed at an opposite end of the malfunction insert from the narrow end; a central member that connects the concave surface and the narrow end, wherein: the malfunction insert is configured to be inserted into the magazine (Fig 6A).

Allowable Subject Matter
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641